In re application of							:
Neil Fricker et al.							:		
Serial No. 16/747,395							:	DECISION ON
Filed:	January 20, 2020 						:	PETITION
For:  METHOD OF MELTING RAW MATERIALS SUCH AS GLASS BY A	:
 CROSS-FIRED MELTING FURNACE					:

This is a decision on the Petition filed on June 02, 2022 to request to withdraw the restriction requirement made final in the Office Action of March 02, 2022. This Petition is being treated as a Petition under 37 CFR 1.144.

A Requirement for Restriction was mailed on November 01, 2021 that set forth a restriction requirement between the inventions drawn to a method of melting glass (Group I) and a furnace (Group II). The Applicant elected Group II with traverse in the response filed on January 21, 2022. A Non-final Office Action was mailed on March 02, 2022 that maintained the original restriction requirement and made this requirement final. The present petition was timely filed on June 02, 2022 requesting withdrawal of the restriction requirement.

The Petition argues that requirement failed to establish that the groups are not independent or distinct. The requirement set forth that the inventions of Groups I and II are related as process and apparatus for its practice. Such claim groupings can be shown to be distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. See MPEP 806.05(e). 

The Requirement for Restriction set forth (1) the method may be practiced by the apparatus of claim 15 or 20, and (2) the melter may be used for a materially different method such as melting waste or any other vitrifiable material. Applicants’ traversed this requirement in the response filed on January 21, 2022 with the following two arguments. First, it was argued that distinctness cannot be shown between the groups based on claims 15 and 20, because these claims are in fact both part of Group II. It is agreed that this rationale for distinctness was not reasonable since the position that an apparatus in Group II is materially different from itself is illogical. Second, it was argued that neither claim 1 (Group I) nor claim 15 (Group II) recites any specific material but rather recites “raw materials” and various elements used to melt raw materials. It is agreed that the proposed alternative method is not seen as being distinct from the claimed method.

However, the Non-final Office Action of March 02, 2022 further set forth the following rationale to set forth that the groups are distinct. The Office Action stated (1) that the claim sets are in different statutory categories, and (2) the structure of the apparatus may be used for a materially different process which does not require introducing specific fractions of fuels necessary in the method. First, the Petition argues that different statutory categories are not evidence that a method is distinct from an apparatus. Second, the Petition argues that the rationale that the apparatus may be used for a 


materially different process which does not require introducing specific fractions of fuels necessary in the method ignores claimed structural elements in the apparatus claim as simply intended use without consideration to the “configured to” (originally claimed) and “positioned and oriented” (presented claimed) limitations in the apparatus claims. Typically, the material being worked upon is solely an intended use limitation that is not given any patentably weight in an apparatus claim. The presently claimed limitations of “positioned and oriented” do not impart any structural limitations that would exclude a different fuel fraction to be used. In this case, it is clear that a materially different process that uses different fuel fractions (as set forth in the Non-final) or includes an additional oxidizer could be practiced with the claimed apparatus. Thus, the claimed method and apparatus claims are distinct inventions.

Accordingly, this petition is DENIED. Upon the mailing of this decision, this application will be forwarded to the examiner for consideration of the amendment and remarks submitted on June 02, 2022.


/ALEXA D NECKEL/______________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

DOCKET CLERKP.O. DRAWER 800889DALLAS TX 75380